DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-25 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-25 are rejected under 35 U.S.C. 103 as being unpatentable over Deering, etc. (US 20150312560 A1) in view of Stafford, etc. (US 20170287112 A1), and further in view of Leech, etc. (US 20150264299 A1).
Regarding claim 2, Deering teaches that a computing system (See Deering: Figs. 1-4, and [0153], “FIG. 1 shows the solution in a general context. Element 110 is any form of electronic device that desires to have a visual output. Element 120 consists of all of the elements of an eye mounted display system that are required beyond the physical display device mounted on or in the eye itself. Element 130 is the physical display device that is mounted on or in the eye itself. Element 140 is the human viewer”) comprising:
a graphics processor (See Deering: Fig. 3, and [0155], “FIG. 3 shows an eye mounted display system element 350 in the context of a traditional computer element 310. The computer has input devices element 320, and output devices element 330, and an image generator element 340 (commonly a graphics card, or graphics chip, or portion of a chip dedicated to graphics). The standard video output of the image generator can be connected to the eye mounted display system element 350 for display to the human viewer. Alternately, the eye mounted display system element 350 can also serve as the image generator directly”);
a central processing unit (See Deering: Figs. 1-4, and [0958], “In some embodiments, portions of the invention are implemented in computer hardware, firmware, software, and/or combinations thereof. Apparatus of portions of the invention can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and method steps of the invention can be performed by a programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output. The invention can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. Each computer program can be implemented in a high-level procedural or object-oriented programming language, or in assembly or machine language if desired; and in any case, the language can be a compiled or interpreted language. Suitable processors include, by way of example, both general and special purpose microprocessors. Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory. Generally, a computer will include one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks. Any of the foregoing can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits) and other forms of hardware”); and
a memory including a set of instructions, which when executed by one or more of the graphics processor or the central processing unit (See Deering: Figs. 1-4, and [0958], “Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory. Generally, a computer will include one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks. Any of the foregoing can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits) and other forms of hardware”), cause the computing system to:
identify one or more optical characteristic of a head-mounted display (HMD) (See Deering: Figs. 1-4, and [0826], “In traditional optical terminology, the human eye is a very wide field of view device; as much as 165° across. This means that at any particular point on the surface of the cornea, light emitted at that point cannot reach the entire retina, but only a specific portion of it. At the center of the cornea this portion can be as wide as 60° across, but at points with higher eccentricity the addressable portion of the retina narrows considerably. This same optical property means that if a contact lens display is meant to be see-through, the size and shape of any opaque region within the optical zone must be small”; and Fig. 11, and [0816], “Head mounted displays differ slightly, in that very small radius wavefront of light from their internal pixels are optically flattened by a large amount before they emerge from the display. This is shown in FIG. 11, where a human element 1120 is wearing a head mounted display element 1110”);
divide a frame into viewports based on the one or more optical characteristic of the HMD (See Deering: Figs. 1-4, and [0242], “All optical models of the human eye must be “simplified” models at some level, for example, very few contain an optical model of every photosensitive cone cell (let alone rod cell) in the eye. But even a simplified model can be quite useful for a given objective: fitting spectacles, or just understanding the image forming process. Some of the simplest sort of optical models are called schematic eyes, which are further divided into simple paraxial schematic eyes, and the more complex wide angle schematic eyes”; and Figs. 78-83, and [0947], “FIG. 83 shows both a top (element 8310) and side (element 8320) view of the display mesh. To better understand the structure and placement of the femto projectors in the display mesh, a side view central slice view is shown in FIG. 78. The outer edge of the bulk contact lens is shown as element 7810, three foveal femto projectors are shown as cylinders 7820, and six peripheral femto projectors are shown as cylinders 7830. FIG. 79 is the same slice view, except this time we have sliced the femto projectors themselves in half, showing a simplified depiction of the internal optics in black, as elements 7910 for the foveal and 7920 for the peripheral femto projectors”); and
assign the viewports one or more of different priorities, different resolutions or different frame rates (See Deering: Fig. 78, and [0836], “If a contact lens display is fixed to the cornea in both position and orientation (not presently common), from the contact lens' point of view, the varying resolution of the retina is at fixed locations in the display space of the contact lens. That means that the high resolution fovea will appear at just one location (though offset from the center of the contact lens' view), and the contact lens design could be made to only display high resolution pixels there, and progressively lower resolution pixels at locations further from the center of the fovea. And the “progressively lower resolution” function could take into account the different fall-offs in resolution along the different longitudes of the retina. This would truly minimize the total number of display pixels that a contact lens would have to have, while maximizing the displayed resolution from the eye's point of view”).
However, Deering fails to explicitly disclose that divide a frame into viewports; and  assign the viewports one or more of different priorities.
However, Stafford teaches that divide a frame into viewports (See Stafford: Figs. 4-7, and [0062], “In some implementations, subsequent graphics processing may utilize a rasterization stage that approximates a projection of the vertices onto a curved viewport. In such implementations, the density of the projected vertices may be determined for selected portions of the screen space corresponding to region(s) of interest 480, such that a higher density of vertices is present in the region(s) of interest, while the density of the projected vertices is lower in remaining regions of the screen space. This can be accomplished by reducing the density of vertices for portions of the screen that are determined to be outside the region(s) of interest 480. In alternative embodiments, the density of vertices may be increased in selected portions of the screen space such that a higher density of vertices is present in a portion or portions of interest, and the density of vertices in the remaining portion or portions of the screen space is not increased. Accordingly, aspects of the present disclosure utilize a screen space transformation of the type described above to reduce a GPU's computational load by effectively reducing the number of vertex computations for the area of the screen space that is to be rendered”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Deering to have divide a frame into viewports as taught by Stafford in order to enable maintaining highest possible resolution for a user, thus providing accurate scaling of the fovea region (See Stafford: Figs. 4A-B, and [0066], “In order to provide the most accurate scaling of the fovea region and maximize the savings in rendering complexity while maintaining the highest possible resolution for the user, aspects of the present disclosure may be configured to determine the size and shape of the foveal region in advance based on a “worst case” scenario that accounts for the variability in human vision, determine estimates of error, state information, and latencies during gaze tracking, and dynamically resize the foveal region to provide the best balance of resolution quality and rendering performance”). Deering teaches a method and system that may divide the eye-mounted display into sub-displays and each sub-display may have different optical property and display the images of different resolutions and frame rate; while Stafford teaches a system and method that may divide the scene into different viewports and provide different resolutions for each viewport. Therefore, it is obvious to one of ordinary skill in the art to modify Deering by Stafford to have different resolutions for different viewing regions. The motivation to modify Deering by Stafford is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Deering, modified by Stafford, fails to explicitly disclose that assign the viewports one or more of different priorities.
However, Leech teaches that assign the viewports one or more of different priorities (See Leech: Figs. 8A-B, and [0072], “In one of these embodiments, a user's eye focus may span multiple regions. For example, the eye focus of the first user 306 may span the display regions 806 and 807. In this example, the processor 804 may rank the display regions 806 and 807 with the same rank. Alternatively, the processor 804 may select one of the display regions 806 and 807 as having higher priority over the other. For instance, the processor 804 may be configured to prioritize the display region based on the location of the eye focus for one or more other users in a room. In another of these embodiments, display regions adjacent to the display regions where a user's eyes are focused may receive the same rank. For example, referring to FIG. 8a, the display regions 806 and 808 may receive the same rank”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Deering to have assign the viewports one or more of different priorities as taught by Leech in order to maximize available data transmission resources without detracting from the user's perceived viewing experience (See Leech: [0004], “In an exemplary embodiment of the present disclosure, this is achieved by associating an image capture device (e.g., a camera) with a display device or display area. The image capture device captures an image of a user accessing content and his/her surroundings, and one or more objects in the captured image may be recognized by the image capture device. In another aspect, the image capture device may be configured to track the movements of one or more users viewing the display area. The allocation of image resources for displaying the content on the display device is adjusted based on the updated location and viewing distance of the one or more users in the viewing area. In this way, notwithstanding the user's location in the viewing area, the allocation of image resources for the content being displayed may be tailored to maximize available data transmission resources (e.g., bandwidth) without detracting from the user's perceived viewing experience”). Deering teaches a method and system that may divide the eye-mounted display into sub-displays and each sub-display may have different optical property and display the images of different resolutions and frame rate; while Leech teaches a system and method that may provide different display content to different regions of the display dependent on priority. Therefore, it is obvious to one of ordinary skill in the art to modify Deering by Leech to have different priority on different sub-displays in order to make full use of the resources and the transmission rate and get better user viewing experiences. The motivation to modify Deering by Leech is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 3, Deering, Stafford, and Leech teach all the features with respect to claim 2 as outlined above. Further, Leech teaches that the system of claim 2, wherein the instructions, when executed, cause the computing system to:
assign the viewports the different priorities (See Leech: Figs. 8A-B, and [0099], “In one of these embodiments, the processor 804 may be configured to process information associated with one or more embedded triggers identifying the particular position on a display device where image resources should be allocated. For example, the one or more triggers detected by the system may contain information identifying one or more display regions within the display area and their respective allocation of image resources. In this example, the processor 804 may be configured to increase or decrease the image resolution, degree of image compression, and/or other image characteristic for one or more display regions within the display area in accordance with information obtained from the one or more embedded triggers. Information obtained from the one or more triggers may also include a priority ranking for one or more display regions within the display area (to be discussed further below)”); and
adjust the different priorities based on one or more of an area of focus, gaze information, motion information, motion prediction information or content information (See Leech: Figs. 9A-B, and [0125], “Referring to FIG. 9b, at step 930, the system may retrieve information relating to the current allocation of image resources for the content (e.g., video image) being displayed to one or more users. During step 930 the system may also retrieve information relating to the current priority (e.g., rankings) of the one or more display regions within the display area (e.g., display device). After retrieving information relating to the current display region priority and image resource allocation, the method may move to step 931. At step 931, the system may retrieve movement data for the one or more users within the viewing area. Such movement data may include location and distance data collected during step 922, and user eye focus data collected and stored during steps 926 and 928, respectively”).
Regarding claim 4, Deering, Stafford, and Leech teach all the features with respect to claim 2 as outlined above. Further, Stafford teaches that the system of claim 2, wherein the instructions, when executed, cause the computing system to:
adjust sizes of the viewports based on one or more of an area of focus, gaze information, motion information, motion prediction information or content information (See Stafford: Fig. 5, and [0070], “Determining the foveation data 505 may involve obtaining the gaze tracking data as indicated at 506A, determining gaze tracking error and/or state parameters at 506B, and adjusting regions of interest at 506C. Gaze tracking data may be obtained, e.g., as discussed above with respect to FIGS. 1A-1B, and FIG. 2. The size and/or shape of ROI may be adjusted to compensate for errors in the gaze tracking by determining the error bounds of gaze tracking data. The ROI may also be adjusted to compensate for the state of the user's eye in the gaze tracking data by determining the state information parameters of the gaze tracking data. Such adjustment of foveated rendering is described in detail in U.S. patent application Ser. No. 15/______, filed the same date as the present application, the entire contents of which are incorporated by reference herein”).
Regarding claim 5, Deering, Stafford, and Leech teach all the features with respect to claim 4 as outlined above. Further, Stafford and Leech teach that the system of claim 4, wherein the instructions, when executed, cause the computing system to:
enlarge a size of a first viewport of the viewports that is to include the area of focus (See Stafford: Fig. 5, and [0153], “Gaze tracking error parameters determined at 506B may include a confidence interval regarding the current gaze position, which may be determined by examining the rotational velocity and acceleration of a user's eye for change from last position. Alternatively, the gaze tracking error and/or state parameters may include a prediction of future gaze position determined by examining the rotational velocity and acceleration of eye and extrapolating the possible future positions of the user's eye. In general terms, the fixed sampling rate or exposure time of the gaze tracking system may lead to a greater error between the determined future position and the actual future position for a user with larger values of rotational velocity and acceleration. To accommodate for the larger error the size of the foveal region may increase accordingly”); and
increase a priority of the priorities associated with the first viewport (See Leech: Figs. 8A-B, and [0072], “In one of these embodiments, a user's eye focus may span multiple regions. For example, the eye focus of the first user 306 may span the display regions 806 and 807. In this example, the processor 804 may rank the display regions 806 and 807 with the same rank. Alternatively, the processor 804 may select one of the display regions 806 and 807 as having higher priority over the other. For instance, the processor 804 may be configured to prioritize the display region based on the location of the eye focus for one or more other users in a room. In another of these embodiments, display regions adjacent to the display regions where a user's eyes are focused may receive the same rank. For example, referring to FIG. 8a, the display regions 806 and 808 may receive the same rank”).
Regarding claim 6, Deering, Stafford, and Leech teach all the features with respect to claim 2 as outlined above. Further, Deering and Stafford teach that the system of claim 2, wherein the instructions, when executed, cause the computing system to:

determine a render order to render the viewports based on the different priorities (See Stafford: Figs. 5, and [0075], “Gaze tracking state parameters may be used to adapt for color blindness. For example, regions of interest may be present in an image presented to a user such that the regions would not be noticeable by a user who has a particular color blindness. Gaze tracking data may be analyzed to determine whether or not the user's gaze identified or responded the area of interest, for example, as a result of the user's changed gaze direction. The region or regions of interest in subsequent images presented to a color blind user may be adjusted order to account for the user's condition, by, for example, utilizing a different color scheme in subsequently presented areas of interest”);
determine resolutions to render the viewports based on the different priorities (See Stafford: Fig. 5, and [0084], “In some implementation, as an alternative to adjusting the tessellation of the polygons, or in addition to it, the method 500 may involve adjusting the pixel resolution according to screen space location using the pixel resolution information 507P”); and
determine frame rates of the viewports based on the different priorities (See Deering: Fig. 82, and [0946], “It is vitally important that the location and orientation of the contact lens on the eye be accurately and rapidly tracked in real-time. To help achieve this, some form of fluidal marks can be incorporated into the contact lens display. Ideally, the fluidal marks should be of such a design that they can be both rapidly and highly accurately located by image capture (either linear or array cameras). Examples of such designs are well known to those skilled in the art. In one embodiment, the fluidal marks would be manufactured onto the top surface of the display mesh. These “marks” can be anything that changes the way light (including infrared light) reflects or refracts from the contact lens display. One embodiment of such marks would be light absorbing or light reflecting marks (paint, etc.). Another would be optical indentation, optical extrusion, etc. In the preferred embodiment, the display mesh structure features several strategically placed corner reflectors inscribed into its top surface. Corner reflectors have the advantage that they reflect the vast majority of the light illuminating them back in the same direction as the illumination came from. This allows excellent signal to noise, e.g. a small amount of light will still reflect back a strong point of light, a large amount of light will reflect back an extremely bright point of light. This not only allows smaller (and thus less costly) pixels to be used on the image sensor, it also allows said image sensors to work at a very high frame rate (and still achieve good contrast), e.g. a frame rate of 1,000 Hz or more. Examples of where fluidal marks might be placed on the display mesh are shown in FIG. 82, elements 8210. A zoom into a single corner reflector is shown as element 8220. It is important to note that whatever the placement of the fluidal marks is, it should not be symmetrical to the display mesh, as otherwise it would be impossible to determine which of several possible symmetric rotations of the contact lens had occurred. An alternative to a reflecting mark of a point design would be one of a line design. This allows a larger number of sample points from the mark to be captured by 2D image sensors, or less expensive line sensors to capture at least some portion of the line. Whatever form of fluidal mark, the idea is that the entire area of each eye where the contact lens display might be would be illuminated (preferentially by infrared light) from the eyewear (or similar device), and image sensors would be placed on the eyewear (or similar device) where they can observe any region that the contact lens can be. In the preferred embodiment in which corner reflectors (or something similar for line elements) are used, then the image sensor or sensors for each eye would be placed very near, or mixed optically at, the location on the eyewear where the point of illumination was placed. In the preferred embodiment, not only would an infrared light source be used, but it could be the same infrared light source that is being used to (wirelessly) power the contact lens display (and thus fairly bright), which preferably also is the same infrared light source where a portion of the light intensity is being modulated at a high frequency to provide the digital data (wirelessly) the contact lens display. Alternately, a substantially different frequency of infrared light than is being used for reasons other than illuminating the fluidal marks can be dedicated for the use of illuminating the fluidal marks, and narrow band pass optical filters can be used in various places on both the contact lens and the eyewear to allow only the specific frequency of infrared light of interest to pass as necessary”).
Regarding claim 7, Deering, Stafford, and Leech teach all the features with respect to claim 2 as outlined above. Further, Deering teaches that the system of claim 2, wherein the instructions, when executed, cause the computing system to:
load a distortion map associated with the HMD (See Deering: Figs. 1-4, and [0909], “Other errors due to either the fabrication or assembly process: There are other types of distortions of the image as displayed on the retina due to manufacturing issues. In general, most all of these sort of errors can be greatly reduced or eliminated by the appropriate pre-distortion of the image by the sample filtering sub-system”); and
divide the frame into the viewports based on the distortion map (See Deering: Figs. 1-4, and [0989], “Item F. In an eye mounted display device comprised of multiple sub-displays, in which the pixels on individual sub-displays do not have a constant pixel size, but instead the size approximately follows the locally uniform resolution mapping”).
Regarding claim 8, Deering, Stafford, and Leech teach all the features with respect to claim 1 as outlined above. Further, Deering, Stafford, and Leech teach that an apparatus (See Deering: Figs. 1-4, and [0153], “FIG. 1 shows the solution in a general context. Element 110 is any form of electronic device that desires to have a visual output. Element 120 consists of all of the elements of an eye mounted display system that are required beyond the physical display device mounted on or in the eye itself. Element 130 is the physical display device that is mounted on or in the eye itself. Element 140 is the human viewer”) comprising:
a memory (See Deering: Figs. 1-4, and [0958], “Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory. Generally, a computer will include one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks. Any of the foregoing can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits) and other forms of hardware”); and
logic communicatively coupled to the memory (See Deering: Figs. 1-4, and [0958], “In some embodiments, portions of the invention are implemented in computer hardware, firmware, software, and/or combinations thereof. Apparatus of portions of the invention can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor; and method steps of the invention can be performed by a programmable processor executing a program of instructions to perform functions of the invention by operating on input data and generating output. The invention can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. Each computer program can be implemented in a high-level procedural or object-oriented programming language, or in assembly or machine language if desired; and in any case, the language can be a compiled or interpreted language. Suitable processors include, by way of example, both general and special purpose microprocessors. Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory. Generally, a computer will include one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks. Any of the foregoing can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits) and other forms of hardware”), wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware (See Deering: Fig. 3, and [0155], “FIG. 3 shows an eye mounted display system element 350 in the context of a traditional computer element 310. The computer has input devices element 320, and output devices element 330, and an image generator element 340 (commonly a graphics card, or graphics chip, or portion of a chip dedicated to graphics). The standard video output of the image generator can be connected to the eye mounted display system element 350 for display to the human viewer. Alternately, the eye mounted display system element 350 can also serve as the image generator directly”), the logic communicatively coupled to the memory to:
identify one or more optical characteristic of a head-mounted display (HMD) (See Deering: Figs. 1-4, and [0826], “In traditional optical terminology, the human eye is a very wide field of view device; as much as 165° across. This means that at any particular point on the surface of the cornea, light emitted at that point cannot reach the entire retina, but only a specific portion of it. At the center of the cornea this portion can be as wide as 60° across, but at points with higher eccentricity the addressable portion of the retina narrows considerably. This same optical property means that if a contact lens display is meant to be see-through, the size and shape of any opaque region within the optical zone must be small”; and Fig. 11, and [0816], “Head mounted displays differ slightly, in that very small radius wavefront of light from their internal pixels are optically flattened by a large amount before they emerge from the display. This is shown in FIG. 11, where a human element 1120 is wearing a head mounted display element 1110”);
divide a frame into viewports (See Stafford: Figs. 4-7, and [0062], “In some implementations, subsequent graphics processing may utilize a rasterization stage that approximates a projection of the vertices onto a curved viewport. In such implementations, the density of the projected vertices may be determined for selected portions of the screen space corresponding to region(s) of interest 480, such that a higher density of vertices is present in the region(s) of interest, while the density of the projected vertices is lower in remaining regions of the screen space. This can be accomplished by reducing the density of vertices for portions of the screen that are determined to be outside the region(s) of interest 480. In alternative embodiments, the density of vertices may be increased in selected portions of the screen space such that a higher density of vertices is present in a portion or portions of interest, and the density of vertices in the remaining portion or portions of the screen space is not increased. Accordingly, aspects of the present disclosure utilize a screen space transformation of the type described above to reduce a GPU's computational load by effectively reducing the number of vertex computations for the area of the screen space that is to be rendered”) based on the one or more optical characteristic of the HMD (See Deering: Figs. 1-4, and [0242], “All optical models of the human eye must be “simplified” models at some level, for example, very few contain an optical model of every photosensitive cone cell (let alone rod cell) in the eye. But even a simplified model can be quite useful for a given objective: fitting spectacles, or just understanding the image forming process. Some of the simplest sort of optical models are called schematic eyes, which are further divided into simple paraxial schematic eyes, and the more complex wide angle schematic eyes”; and Figs. 78-83, and [0947], “FIG. 83 shows both a top (element 8310) and side (element 8320) view of the display mesh. To better understand the structure and placement of the femto projectors in the display mesh, a side view central slice view is shown in FIG. 78. The outer edge of the bulk contact lens is shown as element 7810, three foveal femto projectors are shown as cylinders 7820, and six peripheral femto projectors are shown as cylinders 7830. FIG. 79 is the same slice view, except this time we have sliced the femto projectors themselves in half, showing a simplified depiction of the internal optics in black, as elements 7910 for the foveal and 7920 for the peripheral femto projectors”); and
assign the viewports one or more of different priorities (See Leech: Figs. 8A-B, and [0072], “In one of these embodiments, a user's eye focus may span multiple regions. For example, the eye focus of the first user 306 may span the display regions 806 and 807. In this example, the processor 804 may rank the display regions 806 and 807 with the same rank. Alternatively, the processor 804 may select one of the display regions 806 and 807 as having higher priority over the other. For instance, the processor 804 may be configured to prioritize the display region based on the location of the eye focus for one or more other users in a room. In another of these embodiments, display regions adjacent to the display regions where a user's eyes are focused may receive the same rank. For example, referring to FIG. 8a, the display regions 806 and 808 may receive the same rank”), different resolutions or different frame rates (See Deering: Fig. 78, and [0836], “If a contact lens display is fixed to the cornea in both position and orientation (not presently common), from the contact lens' point of view, the varying resolution of the retina is at fixed locations in the display space of the contact lens. That means that the high resolution fovea will appear at just one location (though offset from the center of the contact lens' view), and the contact lens design could be made to only display high resolution pixels there, and progressively lower resolution pixels at locations further from the center of the fovea. And the “progressively lower resolution” function could take into account the different fall-offs in resolution along the different longitudes of the retina. This would truly minimize the total number of display pixels that a contact lens would have to have, while maximizing the displayed resolution from the eye's point of view”).
Regarding claim 9, Deering, Stafford, and Leech teach all the features with respect to claim 8 as outlined above. Further, Leech teaches that the apparatus of claim 8, wherein the logic coupled to the memory is to:
assign the viewports the different priorities (See Leech: Figs. 8A-B, and [0099], “In one of these embodiments, the processor 804 may be configured to process information associated with one or more embedded triggers identifying the particular position on a display device where image resources should be allocated. For example, the one or more triggers detected by the system may contain information identifying one or more display regions within the display area and their respective allocation of image resources. In this example, the processor 804 may be configured to increase or decrease the image resolution, degree of image compression, and/or other image characteristic for one or more display regions within the display area in accordance with information obtained from the one or more embedded triggers. Information obtained from the one or more triggers may also include a priority ranking for one or more display regions within the display area (to be discussed further below)”); and
adjust the different priorities based on one or more of an area of focus, gaze information, motion information, motion prediction information or content information (See Leech: Figs. 9A-B, and [0125], “Referring to FIG. 9b, at step 930, the system may retrieve information relating to the current allocation of image resources for the content (e.g., video image) being displayed to one or more users. During step 930 the system may also retrieve information relating to the current priority (e.g., rankings) of the one or more display regions within the display area (e.g., display device). After retrieving information relating to the current display region priority and image resource allocation, the method may move to step 931. At step 931, the system may retrieve movement data for the one or more users within the viewing area. Such movement data may include location and distance data collected during step 922, and user eye focus data collected and stored during steps 926 and 928, respectively”).
Regarding claim 10, Deering, Stafford, and Leech teach all the features with respect to claim 8 as outlined above. Further, Stafford teaches that the apparatus of claim 8, wherein the logic coupled to the memory is to:
adjust sizes of the viewports based on one or more of an area of focus, gaze information, motion information, motion prediction information or content information (See Stafford: Fig. 5, and [0070], “Determining the foveation data 505 may involve obtaining the gaze tracking data as indicated at 506A, determining gaze tracking error and/or state parameters at 506B, and adjusting regions of interest at 506C. Gaze tracking data may be obtained, e.g., as discussed above with respect to FIGS. 1A-1B, and FIG. 2. The size and/or shape of ROI may be adjusted to compensate for errors in the gaze tracking by determining the error bounds of gaze tracking data. The ROI may also be adjusted to compensate for the state of the user's eye in the gaze tracking data by determining the state information parameters of the gaze tracking data. Such adjustment of foveated rendering is described in detail in U.S. patent application Ser. No. 15/______, filed the same date as the present application, the entire contents of which are incorporated by reference herein”).
Regarding claim 11, Deering, Stafford, and Leech teach all the features with respect to claim 10 as outlined above. Further, Stafford and Leech teach that the apparatus of claim 10, wherein the logic coupled to the memory is to:
enlarge a size of a first viewport of the viewports that is to include the area of focus (See Stafford: Fig. 5, and [0153], “Gaze tracking error parameters determined at 506B may include a confidence interval regarding the current gaze position, which may be determined by examining the rotational velocity and acceleration of a user's eye for change from last position. Alternatively, the gaze tracking error and/or state parameters may include a prediction of future gaze position determined by examining the rotational velocity and acceleration of eye and extrapolating the possible future positions of the user's eye. In general terms, the fixed sampling rate or exposure time of the gaze tracking system may lead to a greater error between the determined future position and the actual future position for a user with larger values of rotational velocity and acceleration. To accommodate for the larger error the size of the foveal region may increase accordingly”); and
increase a priority of the priorities associated with the first viewport (See Leech: Figs. 8A-B, and [0072], “In one of these embodiments, a user's eye focus may span multiple regions. For example, the eye focus of the first user 306 may span the display regions 806 and 807. In this example, the processor 804 may rank the display regions 806 and 807 with the same rank. Alternatively, the processor 804 may select one of the display regions 806 and 807 as having higher priority over the other. For instance, the processor 804 may be configured to prioritize the display region based on the location of the eye focus for one or more other users in a room. In another of these embodiments, display regions adjacent to the display regions where a user's eyes are focused may receive the same rank. For example, referring to FIG. 8a, the display regions 806 and 808 may receive the same rank”).
Regarding claim 12, Deering, Stafford, and Leech teach all the features with respect to claim 8 as outlined above. Further, Deering and Stafford teach that the apparatus of claim 8, wherein the logic coupled to the memory is to:
determine a render order to render the viewports based on the different priorities (See Stafford: Figs. 5, and [0075], “Gaze tracking state parameters may be used to adapt for color blindness. For example, regions of interest may be present in an image presented to a user such that the regions would not be noticeable by a user who has a particular color blindness. Gaze tracking data may be analyzed to determine whether or not the user's gaze identified or responded the area of interest, for example, as a result of the user's changed gaze direction. The region or regions of interest in subsequent images presented to a color blind user may be adjusted order to account for the user's condition, by, for example, utilizing a different color scheme in subsequently presented areas of interest”);
determine resolutions to render the viewports based on the different priorities (See Stafford: Fig. 5, and [0084], “In some implementation, as an alternative to adjusting the tessellation of the polygons, or in addition to it, the method 500 may involve adjusting the pixel resolution according to screen space location using the pixel resolution information 507P”); and
determine frame rates of the viewports based on the different priorities (See Deering: Fig. 82, and [0946], “It is vitally important that the location and orientation of the contact lens on the eye be accurately and rapidly tracked in real-time. To help achieve this, some form of fluidal marks can be incorporated into the contact lens display. Ideally, the fluidal marks should be of such a design that they can be both rapidly and highly accurately located by image capture (either linear or array cameras). Examples of such designs are well known to those skilled in the art. In one embodiment, the fluidal marks would be manufactured onto the top surface of the display mesh. These “marks” can be anything that changes the way light (including infrared light) reflects or refracts from the contact lens display. One embodiment of such marks would be light absorbing or light reflecting marks (paint, etc.). Another would be optical indentation, optical extrusion, etc. In the preferred embodiment, the display mesh structure features several strategically placed corner reflectors inscribed into its top surface. Corner reflectors have the advantage that they reflect the vast majority of the light illuminating them back in the same direction as the illumination came from. This allows excellent signal to noise, e.g. a small amount of light will still reflect back a strong point of light, a large amount of light will reflect back an extremely bright point of light. This not only allows smaller (and thus less costly) pixels to be used on the image sensor, it also allows said image sensors to work at a very high frame rate (and still achieve good contrast), e.g. a frame rate of 1,000 Hz or more. Examples of where fluidal marks might be placed on the display mesh are shown in FIG. 82, elements 8210. A zoom into a single corner reflector is shown as element 8220. It is important to note that whatever the placement of the fluidal marks is, it should not be symmetrical to the display mesh, as otherwise it would be impossible to determine which of several possible symmetric rotations of the contact lens had occurred. An alternative to a reflecting mark of a point design would be one of a line design. This allows a larger number of sample points from the mark to be captured by 2D image sensors, or less expensive line sensors to capture at least some portion of the line. Whatever form of fluidal mark, the idea is that the entire area of each eye where the contact lens display might be would be illuminated (preferentially by infrared light) from the eyewear (or similar device), and image sensors would be placed on the eyewear (or similar device) where they can observe any region that the contact lens can be. In the preferred embodiment in which corner reflectors (or something similar for line elements) are used, then the image sensor or sensors for each eye would be placed very near, or mixed optically at, the location on the eyewear where the point of illumination was placed. In the preferred embodiment, not only would an infrared light source be used, but it could be the same infrared light source that is being used to (wirelessly) power the contact lens display (and thus fairly bright), which preferably also is the same infrared light source where a portion of the light intensity is being modulated at a high frequency to provide the digital data (wirelessly) the contact lens display. Alternately, a substantially different frequency of infrared light than is being used for reasons other than illuminating the fluidal marks can be dedicated for the use of illuminating the fluidal marks, and narrow band pass optical filters can be used in various places on both the contact lens and the eyewear to allow only the specific frequency of infrared light of interest to pass as necessary”).
Regarding claim 13, Deering, Stafford, and Leech teach all the features with respect to claim 8 as outlined above. Further, Deering teaches that the apparatus of claim 8, wherein the logic coupled to the memory is to:
load a distortion map associated with the HMD (See Deering: Figs. 1-4, and [0909], “Other errors due to either the fabrication or assembly process: There are other types of distortions of the image as displayed on the retina due to manufacturing issues. In general, most all of these sort of errors can be greatly reduced or eliminated by the appropriate pre-distortion of the image by the sample filtering sub-system”); and
divide the frame into the viewports based on the distortion map See Deering: Figs. 1-4, and [0989], “Item F. In an eye mounted display device comprised of multiple sub-displays, in which the pixels on individual sub-displays do not have a constant pixel size, but instead the size approximately follows the locally uniform resolution mapping”).
Regarding claim 14, Deering, Stafford, and Leech teach all the features with respect to claim 1 as outlined above. Further, Deering, Stafford, and Leech teach that at least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing device (See Deering: Figs. 1-4, and [0153], “FIG. 1 shows the solution in a general context. Element 110 is any form of electronic device that desires to have a visual output. Element 120 consists of all of the elements of an eye mounted display system that are required beyond the physical display device mounted on or in the eye itself. Element 130 is the physical display device that is mounted on or in the eye itself. Element 140 is the human viewer”), cause the computing device to:
identify one or more optical characteristic of a head-mounted display (HMD) (See Deering: Figs. 1-4, and [0826], “In traditional optical terminology, the human eye is a very wide field of view device; as much as 165° across. This means that at any particular point on the surface of the cornea, light emitted at that point cannot reach the entire retina, but only a specific portion of it. At the center of the cornea this portion can be as wide as 60° across, but at points with higher eccentricity the addressable portion of the retina narrows considerably. This same optical property means that if a contact lens display is meant to be see-through, the size and shape of any opaque region within the optical zone must be small”; and Fig. 11, and [0816], “Head mounted displays differ slightly, in that very small radius wavefront of light from their internal pixels are optically flattened by a large amount before they emerge from the display. This is shown in FIG. 11, where a human element 1120 is wearing a head mounted display element 1110”);
divide a frame into viewports (See Stafford: Figs. 4-7, and [0062], “In some implementations, subsequent graphics processing may utilize a rasterization stage that approximates a projection of the vertices onto a curved viewport. In such implementations, the density of the projected vertices may be determined for selected portions of the screen space corresponding to region(s) of interest 480, such that a higher density of vertices is present in the region(s) of interest, while the density of the projected vertices is lower in remaining regions of the screen space. This can be accomplished by reducing the density of vertices for portions of the screen that are determined to be outside the region(s) of interest 480. In alternative embodiments, the density of vertices may be increased in selected portions of the screen space such that a higher density of vertices is present in a portion or portions of interest, and the density of vertices in the remaining portion or portions of the screen space is not increased. Accordingly, aspects of the present disclosure utilize a screen space transformation of the type described above to reduce a GPU's computational load by effectively reducing the number of vertex computations for the area of the screen space that is to be rendered”) based on the one or more optical characteristic of the HMD (See Deering: Figs. 1-4, and [0242], “All optical models of the human eye must be “simplified” models at some level, for example, very few contain an optical model of every photosensitive cone cell (let alone rod cell) in the eye. But even a simplified model can be quite useful for a given objective: fitting spectacles, or just understanding the image forming process. Some of the simplest sort of optical models are called schematic eyes, which are further divided into simple paraxial schematic eyes, and the more complex wide angle schematic eyes”; and Figs. 78-83, and [0947], “FIG. 83 shows both a top (element 8310) and side (element 8320) view of the display mesh. To better understand the structure and placement of the femto projectors in the display mesh, a side view central slice view is shown in FIG. 78. The outer edge of the bulk contact lens is shown as element 7810, three foveal femto projectors are shown as cylinders 7820, and six peripheral femto projectors are shown as cylinders 7830. FIG. 79 is the same slice view, except this time we have sliced the femto projectors themselves in half, showing a simplified depiction of the internal optics in black, as elements 7910 for the foveal and 7920 for the peripheral femto projectors”); and
assign the viewports one or more of different priorities (See Leech: Figs. 8A-B, and [0072], “In one of these embodiments, a user's eye focus may span multiple regions. For example, the eye focus of the first user 306 may span the display regions 806 and 807. In this example, the processor 804 may rank the display regions 806 and 807 with the same rank. Alternatively, the processor 804 may select one of the display regions 806 and 807 as having higher priority over the other. For instance, the processor 804 may be configured to prioritize the display region based on the location of the eye focus for one or more other users in a room. In another of these embodiments, display regions adjacent to the display regions where a user's eyes are focused may receive the same rank. For example, referring to FIG. 8a, the display regions 806 and 808 may receive the same rank”), different resolutions or different frame rates (See Deering: Fig. 78, and [0836], “If a contact lens display is fixed to the cornea in both position and orientation (not presently common), from the contact lens' point of view, the varying resolution of the retina is at fixed locations in the display space of the contact lens. That means that the high resolution fovea will appear at just one location (though offset from the center of the contact lens' view), and the contact lens design could be made to only display high resolution pixels there, and progressively lower resolution pixels at locations further from the center of the fovea. And the “progressively lower resolution” function could take into account the different fall-offs in resolution along the different longitudes of the retina. This would truly minimize the total number of display pixels that a contact lens would have to have, while maximizing the displayed resolution from the eye's point of view”).
Regarding claim 15, Deering, Stafford, and Leech teach all the features with respect to claim 14 as outlined above. Further, Leech teaches that the at least one non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the computing device to:
assign the viewports the different priorities (See Leech: Figs. 8A-B, and [0099], “In one of these embodiments, the processor 804 may be configured to process information associated with one or more embedded triggers identifying the particular position on a display device where image resources should be allocated. For example, the one or more triggers detected by the system may contain information identifying one or more display regions within the display area and their respective allocation of image resources. In this example, the processor 804 may be configured to increase or decrease the image resolution, degree of image compression, and/or other image characteristic for one or more display regions within the display area in accordance with information obtained from the one or more embedded triggers. Information obtained from the one or more triggers may also include a priority ranking for one or more display regions within the display area (to be discussed further below)”); and
adjust the different priorities based on one or more of an area of focus, gaze information, motion information, motion prediction information or content information (See Leech: Figs. 9A-B, and [0125], “Referring to FIG. 9b, at step 930, the system may retrieve information relating to the current allocation of image resources for the content (e.g., video image) being displayed to one or more users. During step 930 the system may also retrieve information relating to the current priority (e.g., rankings) of the one or more display regions within the display area (e.g., display device). After retrieving information relating to the current display region priority and image resource allocation, the method may move to step 931. At step 931, the system may retrieve movement data for the one or more users within the viewing area. Such movement data may include location and distance data collected during step 922, and user eye focus data collected and stored during steps 926 and 928, respectively”).
Regarding claim 16, Deering, Stafford, and Leech teach all the features with respect to claim 14 as outlined above. Further, Stafford teaches that the at least one non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the computing device to:
adjust sizes of the viewports based on one or more of an area of focus, gaze information, motion information, motion prediction information or content information (See Stafford: Fig. 5, and [0070], “Determining the foveation data 505 may involve obtaining the gaze tracking data as indicated at 506A, determining gaze tracking error and/or state parameters at 506B, and adjusting regions of interest at 506C. Gaze tracking data may be obtained, e.g., as discussed above with respect to FIGS. 1A-1B, and FIG. 2. The size and/or shape of ROI may be adjusted to compensate for errors in the gaze tracking by determining the error bounds of gaze tracking data. The ROI may also be adjusted to compensate for the state of the user's eye in the gaze tracking data by determining the state information parameters of the gaze tracking data. Such adjustment of foveated rendering is described in detail in U.S. patent application Ser. No. 15/______, filed the same date as the present application, the entire contents of which are incorporated by reference herein”).
Regarding claim 17, Deering, Stafford, and Leech teach all the features with respect to claim 16 as outlined above. Further, Stafford and Leech teach that the at least one non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed, cause the computing device to:
enlarge a size of a first viewport of the viewports that is to include the area of focus (See Stafford: Fig. 5, and [0153], “Gaze tracking error parameters determined at 506B may include a confidence interval regarding the current gaze position, which may be determined by examining the rotational velocity and acceleration of a user's eye for change from last position. Alternatively, the gaze tracking error and/or state parameters may include a prediction of future gaze position determined by examining the rotational velocity and acceleration of eye and extrapolating the possible future positions of the user's eye. In general terms, the fixed sampling rate or exposure time of the gaze tracking system may lead to a greater error between the determined future position and the actual future position for a user with larger values of rotational velocity and acceleration. To accommodate for the larger error the size of the foveal region may increase accordingly”); and
increase a priority of the priorities associated with the first viewport (See Leech: Figs. 8A-B, and [0072], “In one of these embodiments, a user's eye focus may span multiple regions. For example, the eye focus of the first user 306 may span the display regions 806 and 807. In this example, the processor 804 may rank the display regions 806 and 807 with the same rank. Alternatively, the processor 804 may select one of the display regions 806 and 807 as having higher priority over the other. For instance, the processor 804 may be configured to prioritize the display region based on the location of the eye focus for one or more other users in a room. In another of these embodiments, display regions adjacent to the display regions where a user's eyes are focused may receive the same rank. For example, referring to FIG. 8a, the display regions 806 and 808 may receive the same rank”).
Regarding claim 18, Deering, Stafford, and Leech teach all the features with respect to claim 14 as outlined above. Further, Deering and Stafford teach that the at least one non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the computing device to:
determine a render order to render the viewports based on the different priorities (See Stafford: Figs. 5, and [0075], “Gaze tracking state parameters may be used to adapt for color blindness. For example, regions of interest may be present in an image presented to a user such that the regions would not be noticeable by a user who has a particular color blindness. Gaze tracking data may be analyzed to determine whether or not the user's gaze identified or responded the area of interest, for example, as a result of the user's changed gaze direction. The region or regions of interest in subsequent images presented to a color blind user may be adjusted order to account for the user's condition, by, for example, utilizing a different color scheme in subsequently presented areas of interest”);
determine resolutions to render the viewports based on the different priorities (See Stafford: Fig. 5, and [0084], “In some implementation, as an alternative to adjusting the tessellation of the polygons, or in addition to it, the method 500 may involve adjusting the pixel resolution according to screen space location using the pixel resolution information 507P”); and
determine frame rates of the viewports based on the different priorities (See Deering: Fig. 82, and [0946], “It is vitally important that the location and orientation of the contact lens on the eye be accurately and rapidly tracked in real-time. To help achieve this, some form of fluidal marks can be incorporated into the contact lens display. Ideally, the fluidal marks should be of such a design that they can be both rapidly and highly accurately located by image capture (either linear or array cameras). Examples of such designs are well known to those skilled in the art. In one embodiment, the fluidal marks would be manufactured onto the top surface of the display mesh. These “marks” can be anything that changes the way light (including infrared light) reflects or refracts from the contact lens display. One embodiment of such marks would be light absorbing or light reflecting marks (paint, etc.). Another would be optical indentation, optical extrusion, etc. In the preferred embodiment, the display mesh structure features several strategically placed corner reflectors inscribed into its top surface. Corner reflectors have the advantage that they reflect the vast majority of the light illuminating them back in the same direction as the illumination came from. This allows excellent signal to noise, e.g. a small amount of light will still reflect back a strong point of light, a large amount of light will reflect back an extremely bright point of light. This not only allows smaller (and thus less costly) pixels to be used on the image sensor, it also allows said image sensors to work at a very high frame rate (and still achieve good contrast), e.g. a frame rate of 1,000 Hz or more. Examples of where fluidal marks might be placed on the display mesh are shown in FIG. 82, elements 8210. A zoom into a single corner reflector is shown as element 8220. It is important to note that whatever the placement of the fluidal marks is, it should not be symmetrical to the display mesh, as otherwise it would be impossible to determine which of several possible symmetric rotations of the contact lens had occurred. An alternative to a reflecting mark of a point design would be one of a line design. This allows a larger number of sample points from the mark to be captured by 2D image sensors, or less expensive line sensors to capture at least some portion of the line. Whatever form of fluidal mark, the idea is that the entire area of each eye where the contact lens display might be would be illuminated (preferentially by infrared light) from the eyewear (or similar device), and image sensors would be placed on the eyewear (or similar device) where they can observe any region that the contact lens can be. In the preferred embodiment in which corner reflectors (or something similar for line elements) are used, then the image sensor or sensors for each eye would be placed very near, or mixed optically at, the location on the eyewear where the point of illumination was placed. In the preferred embodiment, not only would an infrared light source be used, but it could be the same infrared light source that is being used to (wirelessly) power the contact lens display (and thus fairly bright), which preferably also is the same infrared light source where a portion of the light intensity is being modulated at a high frequency to provide the digital data (wirelessly) the contact lens display. Alternately, a substantially different frequency of infrared light than is being used for reasons other than illuminating the fluidal marks can be dedicated for the use of illuminating the fluidal marks, and narrow band pass optical filters can be used in various places on both the contact lens and the eyewear to allow only the specific frequency of infrared light of interest to pass as necessary”).
Regarding claim 19, Deering, Stafford, and Leech teach all the features with respect to claim 14 as outlined above. Further, Deering teaches that the at least one non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the computing device to:
load a distortion map associated with the HMD (See Deering: Figs. 1-4, and [0909], “Other errors due to either the fabrication or assembly process: There are other types of distortions of the image as displayed on the retina due to manufacturing issues. In general, most all of these sort of errors can be greatly reduced or eliminated by the appropriate pre-distortion of the image by the sample filtering sub-system”); and
divide the frame into the viewports based on the distortion map See Deering: Figs. 1-4, and [0989], “Item F. In an eye mounted display device comprised of multiple sub-displays, in which the pixels on individual sub-displays do not have a constant pixel size, but instead the size approximately follows the locally uniform resolution mapping”).
Regarding claim 20, Deering, Stafford, and Leech teach all the features with respect to claim 1 as outlined above. Further, Deering, Stafford, and Leech teach that a method (See Deering: Figs. 1-4, and [0153], “FIG. 1 shows the solution in a general context. Element 110 is any form of electronic device that desires to have a visual output. Element 120 consists of all of the elements of an eye mounted display system that are required beyond the physical display device mounted on or in the eye itself. Element 130 is the physical display device that is mounted on or in the eye itself. Element 140 is the human viewer”) comprising:
identifying one or more optical characteristic of a head-mounted display (HMD) (See Deering: Figs. 1-4, and [0826], “In traditional optical terminology, the human eye is a very wide field of view device; as much as 165° across. This means that at any particular point on the surface of the cornea, light emitted at that point cannot reach the entire retina, but only a specific portion of it. At the center of the cornea this portion can be as wide as 60° across, but at points with higher eccentricity the addressable portion of the retina narrows considerably. This same optical property means that if a contact lens display is meant to be see-through, the size and shape of any opaque region within the optical zone must be small”; and Fig. 11, and [0816], “Head mounted displays differ slightly, in that very small radius wavefront of light from their internal pixels are optically flattened by a large amount before they emerge from the display. This is shown in FIG. 11, where a human element 1120 is wearing a head mounted display element 1110”);
dividing a frame into viewports (See Stafford: Figs. 4-7, and [0062], “In some implementations, subsequent graphics processing may utilize a rasterization stage that approximates a projection of the vertices onto a curved viewport. In such implementations, the density of the projected vertices may be determined for selected portions of the screen space corresponding to region(s) of interest 480, such that a higher density of vertices is present in the region(s) of interest, while the density of the projected vertices is lower in remaining regions of the screen space. This can be accomplished by reducing the density of vertices for portions of the screen that are determined to be outside the region(s) of interest 480. In alternative embodiments, the density of vertices may be increased in selected portions of the screen space such that a higher density of vertices is present in a portion or portions of interest, and the density of vertices in the remaining portion or portions of the screen space is not increased. Accordingly, aspects of the present disclosure utilize a screen space transformation of the type described above to reduce a GPU's computational load by effectively reducing the number of vertex computations for the area of the screen space that is to be rendered”) based on the one or more optical characteristic of the HMD (See Deering: Figs. 1-4, and [0242], “All optical models of the human eye must be “simplified” models at some level, for example, very few contain an optical model of every photosensitive cone cell (let alone rod cell) in the eye. But even a simplified model can be quite useful for a given objective: fitting spectacles, or just understanding the image forming process. Some of the simplest sort of optical models are called schematic eyes, which are further divided into simple paraxial schematic eyes, and the more complex wide angle schematic eyes”; and Figs. 78-83, and [0947], “FIG. 83 shows both a top (element 8310) and side (element 8320) view of the display mesh. To better understand the structure and placement of the femto projectors in the display mesh, a side view central slice view is shown in FIG. 78. The outer edge of the bulk contact lens is shown as element 7810, three foveal femto projectors are shown as cylinders 7820, and six peripheral femto projectors are shown as cylinders 7830. FIG. 79 is the same slice view, except this time we have sliced the femto projectors themselves in half, showing a simplified depiction of the internal optics in black, as elements 7910 for the foveal and 7920 for the peripheral femto projectors”); and
assigning the viewports one or more of different priorities (See Leech: Figs. 8A-B, and [0072], “In one of these embodiments, a user's eye focus may span multiple regions. For example, the eye focus of the first user 306 may span the display regions 806 and 807. In this example, the processor 804 may rank the display regions 806 and 807 with the same rank. Alternatively, the processor 804 may select one of the display regions 806 and 807 as having higher priority over the other. For instance, the processor 804 may be configured to prioritize the display region based on the location of the eye focus for one or more other users in a room. In another of these embodiments, display regions adjacent to the display regions where a user's eyes are focused may receive the same rank. For example, referring to FIG. 8a, the display regions 806 and 808 may receive the same rank”), different resolutions or different frame rates (See Deering: Fig. 78, and [0836], “If a contact lens display is fixed to the cornea in both position and orientation (not presently common), from the contact lens' point of view, the varying resolution of the retina is at fixed locations in the display space of the contact lens. That means that the high resolution fovea will appear at just one location (though offset from the center of the contact lens' view), and the contact lens design could be made to only display high resolution pixels there, and progressively lower resolution pixels at locations further from the center of the fovea. And the “progressively lower resolution” function could take into account the different fall-offs in resolution along the different longitudes of the retina. This would truly minimize the total number of display pixels that a contact lens would have to have, while maximizing the displayed resolution from the eye's point of view”).
Regarding claim 21, Deering, Stafford, and Leech teach all the features with respect to claim 20 as outlined above. Further, Leech teaches that the method of claim 20, further comprising:
assigning the viewports the different priorities (See Leech: Figs. 8A-B, and [0099], “In one of these embodiments, the processor 804 may be configured to process information associated with one or more embedded triggers identifying the particular position on a display device where image resources should be allocated. For example, the one or more triggers detected by the system may contain information identifying one or more display regions within the display area and their respective allocation of image resources. In this example, the processor 804 may be configured to increase or decrease the image resolution, degree of image compression, and/or other image characteristic for one or more display regions within the display area in accordance with information obtained from the one or more embedded triggers. Information obtained from the one or more triggers may also include a priority ranking for one or more display regions within the display area (to be discussed further below)”); and
adjusting the different priorities based on one or more of an area of focus, gaze information, motion information, motion prediction information or content information (See Leech: Figs. 9A-B, and [0125], “Referring to FIG. 9b, at step 930, the system may retrieve information relating to the current allocation of image resources for the content (e.g., video image) being displayed to one or more users. During step 930 the system may also retrieve information relating to the current priority (e.g., rankings) of the one or more display regions within the display area (e.g., display device). After retrieving information relating to the current display region priority and image resource allocation, the method may move to step 931. At step 931, the system may retrieve movement data for the one or more users within the viewing area. Such movement data may include location and distance data collected during step 922, and user eye focus data collected and stored during steps 926 and 928, respectively”).
Regarding claim 22, Deering, Stafford, and Leech teach all the features with respect to claim 20 as outlined above. Further, Stafford teaches that the method of claim 20, further comprising:
adjusting sizes of the viewports based on one or more of an area of focus, gaze information, motion information, motion prediction information or content information (See Stafford: Fig. 5, and [0070], “Determining the foveation data 505 may involve obtaining the gaze tracking data as indicated at 506A, determining gaze tracking error and/or state parameters at 506B, and adjusting regions of interest at 506C. Gaze tracking data may be obtained, e.g., as discussed above with respect to FIGS. 1A-1B, and FIG. 2. The size and/or shape of ROI may be adjusted to compensate for errors in the gaze tracking by determining the error bounds of gaze tracking data. The ROI may also be adjusted to compensate for the state of the user's eye in the gaze tracking data by determining the state information parameters of the gaze tracking data. Such adjustment of foveated rendering is described in detail in U.S. patent application Ser. No. 15/______, filed the same date as the present application, the entire contents of which are incorporated by reference herein”).
Regarding claim 23, Deering, Stafford, and Leech teach all the features with respect to claim 22 as outlined above. Further, Stafford and Leech teach that the method of claim 22, further comprising:
enlarging a size of a first viewport of the viewports that includes the area of focus (See Stafford: Fig. 5, and [0153], “Gaze tracking error parameters determined at 506B may include a confidence interval regarding the current gaze position, which may be determined by examining the rotational velocity and acceleration of a user's eye for change from last position. Alternatively, the gaze tracking error and/or state parameters may include a prediction of future gaze position determined by examining the rotational velocity and acceleration of eye and extrapolating the possible future positions of the user's eye. In general terms, the fixed sampling rate or exposure time of the gaze tracking system may lead to a greater error between the determined future position and the actual future position for a user with larger values of rotational velocity and acceleration. To accommodate for the larger error the size of the foveal region may increase accordingly”); and
increasing a priority of the priorities associated with the first viewport (See Leech: Figs. 8A-B, and [0072], “In one of these embodiments, a user's eye focus may span multiple regions. For example, the eye focus of the first user 306 may span the display regions 806 and 807. In this example, the processor 804 may rank the display regions 806 and 807 with the same rank. Alternatively, the processor 804 may select one of the display regions 806 and 807 as having higher priority over the other. For instance, the processor 804 may be configured to prioritize the display region based on the location of the eye focus for one or more other users in a room. In another of these embodiments, display regions adjacent to the display regions where a user's eyes are focused may receive the same rank. For example, referring to FIG. 8a, the display regions 806 and 808 may receive the same rank”).
Regarding claim 24, Deering, Stafford, and Leech teach all the features with respect to claim 20 as outlined above. Further, Deering and Stafford teach that the method of claim 20, further comprising:
determining a render order to render the viewports based on the different priorities (See Stafford: Figs. 5, and [0075], “Gaze tracking state parameters may be used to adapt for color blindness. For example, regions of interest may be present in an image presented to a user such that the regions would not be noticeable by a user who has a particular color blindness. Gaze tracking data may be analyzed to determine whether or not the user's gaze identified or responded the area of interest, for example, as a result of the user's changed gaze direction. The region or regions of interest in subsequent images presented to a color blind user may be adjusted order to account for the user's condition, by, for example, utilizing a different color scheme in subsequently presented areas of interest”);
determining resolutions to render the viewports based on the different priorities (See Stafford: Fig. 5, and [0084], “In some implementation, as an alternative to adjusting the tessellation of the polygons, or in addition to it, the method 500 may involve adjusting the pixel resolution according to screen space location using the pixel resolution information 507P”); and
determining frame rates of the viewports based on the different priorities (See Deering: Fig. 82, and [0946], “It is vitally important that the location and orientation of the contact lens on the eye be accurately and rapidly tracked in real-time. To help achieve this, some form of fluidal marks can be incorporated into the contact lens display. Ideally, the fluidal marks should be of such a design that they can be both rapidly and highly accurately located by image capture (either linear or array cameras). Examples of such designs are well known to those skilled in the art. In one embodiment, the fluidal marks would be manufactured onto the top surface of the display mesh. These “marks” can be anything that changes the way light (including infrared light) reflects or refracts from the contact lens display. One embodiment of such marks would be light absorbing or light reflecting marks (paint, etc.). Another would be optical indentation, optical extrusion, etc. In the preferred embodiment, the display mesh structure features several strategically placed corner reflectors inscribed into its top surface. Corner reflectors have the advantage that they reflect the vast majority of the light illuminating them back in the same direction as the illumination came from. This allows excellent signal to noise, e.g. a small amount of light will still reflect back a strong point of light, a large amount of light will reflect back an extremely bright point of light. This not only allows smaller (and thus less costly) pixels to be used on the image sensor, it also allows said image sensors to work at a very high frame rate (and still achieve good contrast), e.g. a frame rate of 1,000 Hz or more. Examples of where fluidal marks might be placed on the display mesh are shown in FIG. 82, elements 8210. A zoom into a single corner reflector is shown as element 8220. It is important to note that whatever the placement of the fluidal marks is, it should not be symmetrical to the display mesh, as otherwise it would be impossible to determine which of several possible symmetric rotations of the contact lens had occurred. An alternative to a reflecting mark of a point design would be one of a line design. This allows a larger number of sample points from the mark to be captured by 2D image sensors, or less expensive line sensors to capture at least some portion of the line. Whatever form of fluidal mark, the idea is that the entire area of each eye where the contact lens display might be would be illuminated (preferentially by infrared light) from the eyewear (or similar device), and image sensors would be placed on the eyewear (or similar device) where they can observe any region that the contact lens can be. In the preferred embodiment in which corner reflectors (or something similar for line elements) are used, then the image sensor or sensors for each eye would be placed very near, or mixed optically at, the location on the eyewear where the point of illumination was placed. In the preferred embodiment, not only would an infrared light source be used, but it could be the same infrared light source that is being used to (wirelessly) power the contact lens display (and thus fairly bright), which preferably also is the same infrared light source where a portion of the light intensity is being modulated at a high frequency to provide the digital data (wirelessly) the contact lens display. Alternately, a substantially different frequency of infrared light than is being used for reasons other than illuminating the fluidal marks can be dedicated for the use of illuminating the fluidal marks, and narrow band pass optical filters can be used in various places on both the contact lens and the eyewear to allow only the specific frequency of infrared light of interest to pass as necessary”).
Regarding claim 25, Deering, Stafford, and Leech teach all the features with respect to claim 20 as outlined above. Further, Deering teaches that the method of claim 20, further comprising:
loading a distortion map associated with the HMD (See Deering: Figs. 1-4, and [0909], “Other errors due to either the fabrication or assembly process: There are other types of distortions of the image as displayed on the retina due to manufacturing issues. In general, most all of these sort of errors can be greatly reduced or eliminated by the appropriate pre-distortion of the image by the sample filtering sub-system”); and
dividing the frame into the viewports based on the distortion map (See Deering: Figs. 1-4, and [0989], “Item F. In an eye mounted display device comprised of multiple sub-displays, in which the pixels on individual sub-displays do not have a constant pixel size, but instead the size approximately follows the locally uniform resolution mapping”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612